Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments that determining an amount of powder particles is clearly distinct from detecting the size of individual splash particles and for example, one can have the same cumulative amount of material comprising a variety of different individual sizes, it is not persuasive. In Fig. 6 (of the teaching of Jonasson), the powder-lifting detection device 10e comprises a laser source 27 capable of generating a laser beam 28 directed above and across the working area 5 (col. 6, lines 58-60)). Jonasson discloses that, all powder-lifting detection devices 10a-10e can be adapted to determine the amount of powder particles (one of a spray characteristics of the splash particles generated in the consolidation zone) registered by the detector and not just determine whether powder-lifting (another of a spray characteristics of the splash particles generated in the consolidation zone) occurs, which means that the powder-lifting effect can be quantified (col. 7, lines 10-14). .   
In the teachings of Applicant, the detection device 13 is an optical sensors for determining the diameters of flying particles. Thus, for one of ordinary skilled in the art, Jonasson is able to use the same optical sensors such as illustrate din Fig. 6 to measure the diameters of flying particels.  
In other words, for one of ordinary skilled in the art, by applying laser technology to quantify the amount of powder particles (the characteristics of the flying particles) should include at least the sizes of the particles.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742